J-A01041-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL ANTHONY PERSAUD                    :
                                               :
                       Appellant               :   No. 1521 MDA 2020

              Appeal from the PCRA Order Entered October 8, 2020
      In the Court of Common Pleas of Lebanon County Criminal Division at
                        No(s): CP-38-CR-0002009-2016


BEFORE: LAZARUS, J., NICHOLS, J., and KING, J.

MEMORANDUM BY LAZARUS, J.:                            FILED: MARCH 15, 2022

        Michael Anthony Persaud appeals, pro se, from the order, entered in the

Court of Common Pleas of Lebanon County, denying his petition filed pursuant

to the Post-Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. Upon

review, we affirm.

        On August 9, 2017, following a jury trial, Persaud was convicted of

possession of a controlled substance,1 possession with the intent to deliver a

controlled substance (PWID),2 criminal conspiracy to commit PWID,3 criminal




____________________________________________


1   35 P.S. § 780-113(a)(16).

2   Id. at (a)(30).

3   18 Pa.C.S.A. § 903(a).
J-A01041-22


use of communication facility,4 and possession of drug paraphernalia.5

Persaud was initially sentenced to pay fines and costs, and serve an aggregate

term of imprisonment of 96 months to 30 years. However, after consideration

of post-sentence motions and a subsequent hearing, the trial court re-

sentenced Persaud to an aggregate sentence of 84 months to 25 years in

prison, as well as to pay costs and fines. Additionally, Persaud was determined

to be eligible for a Recidivism Risk Reduction Incentive (RRRI)6 minimum

sentence of 63 months.             The trial court imposed Persaud’s sentence

consecutively to his federal convictions in Rhode Island.7

        Subsequently, Persaud filed a timely, pro se, notice of appeal to this

Court and, on September 6, 2019, we affirmed Persaud’s judgment of

sentence.     See Commonwealth v. Persaud, 221 A.3d 1232 (Pa. Super.

2019) (unpublished memorandum decision).8


____________________________________________


4   Id. at § 7512(a).

5   35 P.S. § 780-113(a)(32).

6   See 51 Pa.C.S.A. §§ 4501-12 (RRRI Act).

7Following his jury trial, and prior to sentencing, Persaud pled guilty to federal
charges in Rhode Island.

8 On direct appeal, Persaud was represented by Harry W. Fenton, Esquire.
However, Persaud filed numerous pro se filings and, ultimately, Attorney
Fenton sought to withdraw from representation pursuant to Anders v.
California, 38 U.S. 738 (1967) and Commonwealth v. Santiago, 978 A.2d
349 (Pa. 2009). After determining that no non-frivolous issues existed, this
Court granted Attorney Fenton’s application to withdraw. See Persaud,
supra.

                                           -2-
J-A01041-22


       On October 17, 2017, Persaud timely filed a pro se PCRA petition. On

November 20, 2019, the PCRA court denied Persaud’s PCRA petition.9 Persaud

filed a motion for reconsideration, and subsequently, on December 12, 2019,

the PCRA court vacated its order denying Persaud’s PCRA petition and

appointed John Ferry, Esquire, to represent Persaud. On February 10, 2020,

Attorney Ferry filed a Turner/Finley10 no-merit letter and an accompanying

application to withdraw from representation.

       On April 1, 2020, in response to Attorney Ferry’s application, Persaud

filed a pro se motion for leave to proceed pro se. In his motion, Persaud

requested to proceed pro se on appeal, and sought an enlargement of time to

file an amended PCRA petition, as well as, discovery. On April 20, 2020, the

PCRA court conducted a hearing on Attorney Ferry’s application to withdraw.

During the hearing it became apparent that Attorney Ferry had not received

a copy of Persaud’s pro se motion for leave to proceed pro se. Accordingly,

the PCRA court postponed the hearing for Attorney Ferry to speak with

Persaud regarding his claims, “and to confirm whether there was anything

more they needed to discuss, to ensure nothing [wa]s rushed and determine

whether [Persaud] would be represented.” PCRA Court Opinion, 3/1/21, at 8.


____________________________________________


9 Persaud, despite filing a motion to reconsider, also filed a notice of appeal
from this order with this Court. However, after Attorney Ferry was appointed,
Persaud, through Attorney Ferry, discontinued his appeal.

10 Commonwealth v. Turner, 554 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

                                           -3-
J-A01041-22


      After   a conference   with      Persaud,   Attorney Ferry filed another

Turner/Finley     no-merit    letter    and   requested    to   withdraw   from

representation. The PCRA court conducted another hearing, on April 28, 2020,

after which it granted Attorney Ferry’s application to withdraw from

representation. Additionally, the PCRA court scheduled an evidentiary hearing

for July 14, 2020, to decide the PCRA claims contained in Persaud’s October

14, 2019, PCRA petition and the supplemental issues in Persaud’s April 1,

2020, motion for leave to proceed pro se. The PCRA court expressly informed

Persaud that any claims not contained within those filings would not be heard

without proper leave from the court. See N.T. Motion to Withdraw Hearing,

4/28/20, at 11.

      On July 9, 2020, Persaud filed a pro se notice of waiver in which he

stated that he “confidently rests his argument for PCRA relief on that set forth

in his petition.” See Notice of Waiver, 7/9/20, at 1-4. Additionally, Persaud

indicated that he would not be prepared for oral argument on July 14, 2020,

and that he could not provide a list of witnesses because he had not yet

received discovery, despite a formal request. Id. Persaud then filed another

pro se PCRA petition, without leave from the PCRA court, in which he

purported to amend his previous petition.

      On July 14, 2020, the PCRA court conducted a PCRA hearing, after which

it granted Persaud additional time to prepare his arguments and secure




                                        -4-
J-A01041-22


witnesses.    Subsequently, on October 8, 2020, the PCRA court conducted

another PCRA hearing, after which it denied Persaud’s claims.

       Persaud has filed a timely, pro se, notice of appeal11 and a court-ordered

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

Persaud raises the following claims for our review:

       1. Did the PCRA court abuse its discretion and deny [Persaud] the
       rights of petition and access to the courts and due process of law
       guaranteed by the United States and Pennsylvania Constitutions
       throughout the course of his PCRA proceedings; and, if so, did the
       PCRA court demonstrate the probability that the court was biased?

       2. Was [Persaud] entitled to relief on the claims raised by him in
       his PCRA petition and at his evidentiary hearing?

       3. Did the provision of [s]ection 9545(a) of the PCRA cause the
       denial of [Persaud]’s right to be heard by a fair and impartial
       tribunal guaranteed by the United States and Pennsylvania
       Constitutions; and, if so, does this provision of the PCRA present
       a constitutionally intolerable risk of bias on the part of PCRA courts
       adjudicating the fairness and constitutionality of their own trial
       proceedings under the [d]ue [p]rocess [c]lause of the United
       States Constitution?

       4. Do the protections accorded by the [d]ouble [j]eopardy
       [c]lauses of the United States and Pennsylvania Constitutions
____________________________________________


11  On October 26, 2020, Persaud filed his pro se notice of appeal, which
purported to appeal from the October 8, 2020, order denying his PCRA
petition. See Notice of Appeal, 10/8/20. This Court issued a rule to show
cause directing Persaud to explain why his appeal should not be quashed
pursuant to Pa.R.A.P. 301, because the October 8, 2020 order did not appear
in the docket. See Rule to Show Cause, 2/4/21, at 1. Persaud, pro se, filed
a response which included a copy of October 8, 2020 order. See Response,
2/12/21, at 7. Our review of the record reveals that the trial court’s denial of
Persaud’s PCRA petition is dated October 8, 2020, but was, for reasons
unknown, not time-stamped until November 17, 2020. See Order, 10/8/20,
at 1. Accordingly, Persaud’s notice of appeal from the October 8, 2020 order
is timely, despite the delayed time-stamp.

                                           -5-
J-A01041-22


       attach to [Persaud]’s case by reason              of   the   deliberate
       constitutional violations described herein?

Brief for Appellant, at 3.12

       We review an order [denying] a petition under the PCRA in the
       light most favorable to the prevailing party at the PCRA level. This
       review is limited to the findings of the PCRA court and the evidence
       of record. We will not disturb a PCRA court’s ruling if it is
       supported by evidence of record and is free of legal error. This
       Court may affirm a PCRA court’s decision on any grounds if the
       record supports it. We grant great deference to the factual
       findings of the PCRA court and will not disturb those findings
       unless they have no support in the record. However, we afford no
       such deference to its legal conclusions. Further, where the
       petitioner raises questions of law, our standard of review is de
       novo and our scope of review is plenary.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).

       Persaud’s first and third claims both assert that the PCRA court exercised

judicial bias against Persaud and, accordingly, we address them together. In

Persaud’s first claim, he contends that the PCRA court acted improperly by

requiring Persaud to represent himself while he was represented by Attorney

Ferry. Brief for Appellant, at 18-24.          Persaud argues that the PCRA court



____________________________________________


12We note that Persaud’s brief is replete with violations of Pa.R.A.P. 2116(a).
See Pa.R.A.P. 2116(a) (“The statement of questions involved must state
concisely the issues to be resolved . . . [and] will be deemed to include every
subsidiary question fairly comprised therein. No question will be considered
unless it is stated in the statement of questions involved or is fairly
suggested thereby.”) (emphasis added). We could find Persaud’s claims
waived, however, we are nevertheless able to discern his general claims of
judicial bias and ineffective assistance of counsel and decline to find waiver of
those claims on this basis.

                                           -6-
J-A01041-22


engaged in “abusive conduct.” Id. at 24. Persaud claims that the PCRA court

continuously badgered him during PCRA hearings, and ignored that Persaud,

as a pro se defendant, had limited access to the prison’s law library during the

COVID-19 pandemic.       Id. at 24-27.   Persaud posits that the PCRA court’s

behavior forced him “to file a hastily handwritten, still incomplete, amended

PCRA petition[.]” Id. at 27. Persaud argues that, at the July 14, 2020, and

October 8, 2020, PCRA hearings, the PCRA court acted as a Commonwealth

attorney and forced him to rest his “claims and argument upon the information

set forth in his amended PCRA petition.” Id. at 27-28. Persaud contends that

the PCRA court was aware of his “dependen[ce] upon legal assistance to

pursue post-conviction relief, [but] the court disregarded any consideration of

fundamental fairness.”     Id. at 28.    Persaud argues that the PCRA court

engaged in a “deliberate effort to deny [] Persaud due process of law.” Id. at

29.

      In his third claim, Persaud argues that “[t]hroughout the course of his

PCRA proceedings”, the PCRA court evidenced such a deep-seated antagonism

towards [] Persaud and unfavorable disposition towards his attempt to seek

[PCRA] relief[.]”   Id. at 62.   Persaud asserts that he is a “professional

latin/urban hip-hop/rap music entertainment artist who records and performs

under the moniker ‘Montana Millz[.]’” Id. at 63. Persaud contends that his

arrest was widely publicized by the Commonwealth in Lebanon County, which

“taint[ed] a[ ]jury pool already distinctly biased against [] Persaud racially,


                                     -7-
J-A01041-22


culturally, and socially.” Id. Persaud contends that Lebanon County is a rural,

conservative, and predominantly white area, and its prosecution of him was

driven “primarily by song lyrics and music videos that offended the sensibilities

of both police and prosecutor, rather than anything even remotely resembling

actual evidence.” Id.

      Persaud further argues that the PCRA court took every chance to

“harass, intimidate, and obstruct” him in his attempts to effectively present

his claims at the PCRA hearing. Id. at 66. Persaud claims that the PCRA court

“deliberately disregarded virtually every rule of criminal procedure applicable

to [PCRA] proceedings [and effectively] den[ied] [] Persaud any semblance of

due process of law.”       Id.   Persaud argues that the PCRA court then

impermissibly dismissed or passed over numerous claims “in order to protect

the perjurous [sic] police office-witnesses who testified falsely . . . at trial.”

Id. at 67.   Additionally, Persaud argues that the PCRA court intentionally

mocked him by calling him by his wife’s surname, “Mr. Irizarry,” at the PCRA

hearing. Id. at 38. Persaud contends that the “tenor of those references,

and lack of apology or corrective statements . . . made clear [the] court’s

contempt for [Persaud].” Id.

      These issues sound in a claim of judicial bias, which is a violation of due

process. Commonwealth v. McLaughlin, 240 A.3d 980, 983 (Pa. Super.

2020). An issue challenging the impartiality of a judge, “is an attack upon the

truth-determining process, a process that logically includes collateral attacks


                                      -8-
J-A01041-22


on the judgment of sentence.” Commonwealth v. Koehler, 229 A.3d 915,

931 (Pa. 2020) (citing Commonwealth v. Burkett, 5 A.3d 1260, 1275 (Pa.

Super. 2010) (“The PCRA process, although not directly related to an

adjudication of guilt, is part of the truth-determining process”)). Generally, a

party alleging judicial bias bears the burden of producing evidence to establish

bias, prejudice, or unfairness, “which raises a substantial doubt as to the

jurist’s ability to preside impartially.” Commonwealth v. Watkins, 108 A.3d

692, 734 (Pa. 2014).

      However, “simply because a judge rules against a defendant does not

establish any bias on the part of the judge against that defendant.”

Commonwealth v. Travaglia, 661 A.2d 352, 367 (Pa. 1995). “Along those

same lines, a judge’s remark made during a hearing in exasperation at a party

may be characterized as intemperate, but that remark alone does not

establish bias or partiality.” Commonwealth v. McCauley, 199 A.3d 947,

951 (Pa. Super. 2018) (citation omitted). “In contrast, it is appropriate for a

judge to recuse[, for example,] when the judge has publicly on numerous

occasions expressed views about sentencing a class of defendants, ignoring

the trial court’s obligation to impose individual sentences on defendants.” Id.

(citation omitted).   “Similarly, we may consider the cumulative effect of a

judge’s remarks and conduct in multiple cases, even if no single act creates

an appearance of bias or impropriety.”     Commonwealth v. Rhodes, 990

A.2d 732, 748-49 (Pa. Super. 2009) (citation omitted).


                                     -9-
J-A01041-22


      Our review of the record does not support Persaud’s claim of judicial

bias. First, the record reveals that Persaud wished to proceed pro se and was

not “forced” to do so by the PCRA court. See N.T. Application to Withdraw

Hearing, 4/28/20, at 4-8 (Persaud indicating to PCRA court he wished to

proceed pro se); PCRA Court Opinion, 3/1/21, at 4-9 (outlining Persaud’s

numerous pro se filings despite being represented by counsel, and Persaud’s

desire to proceed pro se).

      Additionally, to the extent that Persaud argues the PCRA court’s

comments were inappropriate and demonstrated bias, we disagree. The PCRA

court expressed exasperation at Persaud’s lack of witnesses, despite Persaud

repeatedly stating that he intended to call witnesses. See N.T. Application to

Withdraw Hearing, 4/28/20, at 9-15 (wherein PCRA court indicated it would

grant Attorney Ferry’s application to withdraw, and asked Persaud what, if

any, witnesses Persaud intended to call at subsequent hearings); N.T. PCRA

Hearing, 7/14/20, at 19-28 (PCRA court and Persaud again discussing witness

list and how to subpoena witnesses); Id., 10/8/20, at 3-5 (Persaud stating he

intended to call no witnesses and would rest on his arguments). Further, the

PCRA court again expressed exasperation at the lack of clarity in Persaud’s

PCRA issues, where the PCRA court had expressly ordered Persaud to file a

“concise[,] single-page” list of issues on which the court could conduct a

hearing. See id., 7/14/20, at 19-28 (PCRA court instructing Persaud to file

concise single-page list of issues, as well as list of witnesses he intends to


                                    - 10 -
J-A01041-22


call); see also id. (Persaud indicating he understood PCRA court’s orders).

However, despite this order, Persaud wrote a 21-page document, which he

failed to serve upon the PCRA court. See id., 10/8/20, at 3-5. Nevertheless,

the PCRA court still conducted a hearing on Persaud’s claims and addressed

each one in turn. Id. at 5-71. Indeed, despite Persaud’s arguments to the

contrary, the record reveals that Persaud repeatedly failed to comply with the

PCRA court’s orders, but the PCRA court still afforded him two PCRA hearings.

      Regarding Persaud’s contention that the PCRA court mocked him by

referring to him as “Mr. Irizarry,” the PCRA court addressed this claim as

follows:

      At no point did the undersigned jurist ever belittle or mock
      [Persaud]. In fact, both the Commonwealth and the Court went
      above and beyond to assist the pro se [Persaud] during his
      [h]earing[s] by providing documents he referred to and offering
      them into evidence on his behalf[.] A review of the transcript
      indicates that [Persaud] was mistakenly referred to as Mr. Irizarry
      only four (4) times throughout the entire [h]earing, during
      moments of both confusion and simultaneous talking. [The court]
      advised [Persaud] multiple times that it was inappropriate for him
      to raise claims on behalf of [] Irizarry at his own [e]videntiary
      [h]earing as she was a part of her own legal proceedings in the
      case, Commonwealth v. Tiffany V. Irizarry, Case No. CP-38-
      CR-1987-2016.

PCRA Court Opinion, 3/1/21, at 38.

      Our review of the transcripts confirms the PCRA court’s determinations.

Indeed, all of the incidents in which Persaud was referred to as “Mr. Irizarry”

occurred during the discussions about his wife, Ms. Irizarry, while more than

one party was speaking at the same time. See N.T. PCRA Hearing, 10/8/20,


                                     - 11 -
J-A01041-22


at 10, 25. We discern no bias and, thus, we conclude that Persaud’s claim

lacks merit.13

       In his second claim, Persaud raises approximately 10 sub-issues, which

we shall address individually.

       In his first sub-issue, Persaud argues that the PCRA court erred in

conducting his PCRA hearings via video conference without colloquy or waiver

of his right to appear. Brief for Appellant, at 30. Persaud acknowledges that

he had previously waived his right to appear on July 9, 2020, but contends

that this waiver is inapplicable. Id. at 30-31. Persaud contends that the PCRA

court forced him to represent himself via video conference from prison,

without an attorney, and denied him access to the courts, amounting to “an

ex parte proceeding.” Id. at 31. Persaud asserts that he was subjected to

more “deprivatory [sic]” conditions than those in Powell v. Alabama, 287

U.S. 45 (1932).14

____________________________________________


13 To the extent that Persaud asserts that the jury was biased against him
through the Commonwealth’s alleged publicizing of this case, we find this
claim waived. Persaud did not raise this claim in his underlying PCRA petition,
nor did he raise it before the PCRA court at any of the hearings. See Pa.R.A.P.
302(a) (“issues not raised in the lower court are waived and cannot be raised
for the first time on appeal”).

14We briefly note that in Powell, Alabama sprinted through legal proceedings
to convict nine black youths of raping two white women. During these
“proceedings,” three trials took a total of one day, and all nine youths were
sentenced to death. While the youths were appointed counsel, the attorneys
did not consult with their clients, and did essentially nothing but physically
appear at the trial. Ultimately, the Supreme Court of the United States
(Footnote Continued Next Page)


                                          - 12 -
J-A01041-22


       At the outset, we note that this claim does not appear in Persaud’s PCRA

petition or his amended PCRA petition, nor did Persaud make a timely

objection to his appearance via video conference.       Indeed, this claim first

appears in his appellate brief and, accordingly, it is waived.15            See

Commonwealth v. Lauro, 819 A.2d 100, 103 (Pa. Super. 2003) (citation

omitted) (stating that “issues not raised in a PCRA [p]etition cannot be

considered on appeal”); Pa.R.A.P. 302(a) (“Issues not raised in the lower court

are waived and cannot be raised for the first time on appeal.”)

       In Persaud’s second sub-issue, he argues that the PCRA court erred in

denying his “right to raise the constitutional violations committed by police

and the Commonwealth against his wife, Tiffany Irizarry, under the doctrine

of third-party standing[.]” Brief for Appellant, at 32. Persaud contends that

the PCRA court “summarily dismissed” his claim, and that he was “entitled to

the right of third-party standing.” Id. at 32-33.

       Preliminarily, Persaud fails to develop this claim for our review. In his

argument, Persaud fails to cite to the PCRA, and his argument is devoid of any

citations to the record.      See Pa.R.A.P. 2119(a) (providing that appellant’s



____________________________________________


determined that the defendants had been denied due process, because they
had not been given reasonable time and opportunity to secure counsel in their
defense. Id. at 70.

15 Moreover, as noted supra, this question is not included in Persaud’s
statement of questions involved and, thus, is waived for that reason as well.
See Pa.R.A.P. 2116(a).

                                          - 13 -
J-A01041-22


argument shall include “such discussion and citation of authorities as are

deemed pertinent”); Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa.

2009) (“where an appellate brief fails to . . . develop the issue in any []

meaningful fashion capable of review, that claim is waived”). Accordingly,

Persaud’s second sub-issue is waived.

      In his third sub-issue, Persaud argues that the police lacked probable

cause to arrest his wife, Irizarry, and thus lacked the requisite probable cause

to conduct the subsequent search of her hotel room. Id. Persaud asserts

that the PCRA court erred in denying this claim and further claims that it did

not afford him the chance to argue this claim at the PCRA hearing. Id. at 33-

37.

      The PCRA court addressed Persaud’s claim as follows:

      [Persaud] claims that the arrest, detention and searches incident
      thereto with regard to his wife, [] Irizarry[,] were “based solely
      on the fact that she is Hispanic, was in the physical company of
      and shared a marital relationship with [] Persaud[,] and refused
      to consent to a police search of her hotel room at the time of her
      arrest, and police had no probable cause or reason to believe they
      had probable cause to arrest, detain, and conduct searches of her
      person, papers, effects, and hotel room incident thereto, and only
      did so as a pretext to gain entrance to [] Irizarry’s hotel room.”

      The Commonwealth [] properly objected to this claim[,] as it
      related to the arrest of [] Irizarry and was not appropriate at
      [Persaud’s] own PCRA [h]earing. At the October 8, 2020[,] PCRA
      [h]earing, [Persaud] raised this claim on behalf of [] Irizarry and
      was again advised by the [c]ourt that the claim was without merit
      as it was a claim being brought on behalf of another.

      Regardless, the [c]ourt still heard [Persaud’s] argument in full on
      this claim at his hearing. [Persaud] argued that the search
      warrant was facially insufficient since it indicated that the room

                                     - 14 -
J-A01041-22


     was being shared by [Persaud] and his wife [] and [Persaud]
     claimed that no facts or circumstances support that “conclusionary
     assertion.” [Persaud] also claimed the search warrant lacked
     probable cause for the arrest of [] Irizarry.

     [Persaud], who reads and writes the English language, conceded
     at his [PCRA] hearing that he had received a copy of the search
     warrant near the time the search of the hotel room occurred and
     had a chance to review it then, but failed to make any issue of the
     search warrant prior to trial or prior to any post-sentence motions
     and only first raised any claims related to the search warrant upon
     filing his PCRA [p]etition. As [Persaud] failed to raise this issue
     prior to [the] PCRA [p]etition, the [c]ourt concluded this issue
     ha[d] been waived.

     To the extent the issue has not been previously waived, upon
     reviewing the four corners of the document, [the court found]
     there is sufficient probable cause contained within the search
     warrant to justify the search of the hotel room.

                                 *     *      *

     The [c]ourt noted a paragraph of the search warrant, in particular,
     and read it into the record to punctuate that the totality of the
     circumstances test had been fully met in this case and [Persaud]’s
     claim is without merit.

        On October 28, 2016, Detective Lawrence Minnick,
        Detective Ryan Mong, and Sergeant Brett Hopkins, working
        in an undercover capacity[,] traveled to the Days Inn
        Lebanon[,] located at 625 Quentin Road[,] to make a
        controlled buy of heroin from [] Persaud. Prior to the drug
        transactions, the detectives traveled to the area of 625
        Quentin Road to conduct surveillance. During the controlled
        buy, Sergeant Hopkins gave the money directly to Persaud
        and Persaud gave the heroin directly to Sergeant [] Hopkins.
        This drug transaction was arranged through Sergeant
        Hopkins placing a telephone call to telephone number (857)-
        258-7637. Also present for the drug transactions was a
        Hispanic female later identified as [] Irizarry. . . . Shortly
        after the drug transaction, detectives had contact with
        Persaud and Irizarry and placed [] both of them under
        arrest. . . . During the search of Persaud’s person, he was
        found in possession of two cellular telephones, one [of]

                                     - 15 -
J-A01041-22


         which was used to arrange the drug transaction, $300 in
         official Drug Task Force funds, $972 in U.S. currency, ten
         pink[-]in[-]color glassine baggies containing suspected
         heroin, T.D. Bank debit Visa card with the name Michael
         Persaud, a New York state driver license displaying the
         name/picture Michael Persaud, a Wells Fargo deposit slip
         with the name Michael Persaud printed on it, and a Days Inn
         electronic key card. . . . It was determined that the key
         card was for Room 409 with registration [to Irizarry.]

      [N.T. PCRA Hearing, 10/8/20, at] 13-14.

      As such, to the extent that the issue had not been previously
      waived, the [c]ourt found that sufficient facts were established
      that evidence of a crime would be found. Thus, the search warrant
      was valid.

PCRA Court Opinion, 3/1/21, at 14-16 (some citations omitted).

      Our review of the record confirms the PCRA court’s determinations. See

Ford, supra.     Additionally, despite Persaud’s claims to the contrary, the

record reveals that Persaud was afforded an opportunity to plead his claims,

but he chose to rest on his petitions. See N.T. PCRA Hearing, 10/8/20, at 5-

71. Accordingly, Persaud’s claim lacks merit.

      In his fourth sub-issue, Persaud contends that the search warrant was

facially deficient and invalid. Brief for Appellant, at 37-38. Persaud, relying

on his third sub-issue above, contends that the search warrant was “obtained

by means of illegal police misconduct . . . and, thus, tainted under the fruit of

the poisonous tree doctrine[.]” Id. at 37. Further, Persaud contends that the

search   warrant   was    based   “substantially   on   false   statements   and

misstatements of material fact made intentionally and knowingly by the

affiants to the warrant with reckless disregard for the truth.” Id. at 37-38.


                                     - 16 -
J-A01041-22


Persaud asserts that, during argument on this claim, the PCRA court began

“mockingly referring to him as ‘Mr. Irizarry[.]’” Id. at 38. Persaud argues

that he was forced to present this claim “from memory alone,” which put “the

ignorant, learning and mentally disabled [] Persaud at a substantial

disadvantage.” Id. at 38-39. In support of this assertion, Persaud argues

that he was not permitted to present witness testimony to support his claim.

Id. at 37-40.

      Persaud additionally claims that the affidavit of probable cause did not

include “particular facts and circumstances . . . to justify the affiants’ bare

conclusion that [] Persaud was the owner, occupant, possessor[,] or shared

occupancy of Days Inn Room #409.” Id. at 40. Persaud further asserts that

Irizarry was accused of no criminal conduct and her “mere association” with

Persaud “did not constitute probable cause for a search warrant of the hotel

room in which she was registered as the sole occupant.” Id.

      Preliminarily, as discussed supra, the record does not support Persaud’s

contentions that he was “forced” or otherwise “compelled” to proceed to a

PCRA hearing without witnesses. Rather, the PCRA court postponed the PCRA

hearing for the purpose of giving Persaud time to develop his arguments and

prepare for the evidentiary hearing. Nevertheless, Persaud did not present

any witnesses at the PCRA hearing. Instead, Persaud admitted the search

warrant and the affidavit of probable cause as exhibits and then presented

argument about the alleged deficiencies. See N.T. PCRA Hearing, 10/8/20,


                                    - 17 -
J-A01041-22


at 5-71.   Moreover, our review of the record supports the PCRA court’s

determinations and conclusions, highlighted above, and therefore, Persaud’s

claim lacks merit. See PCRA Court Opinion, 3/1/21, at 14-16.

      In his fifth sub-issue, Persaud argues that his trial counsel rendered

ineffective assistance of counsel by failing to challenge the search warrant as

invalid. Brief for Appellant, at 42-44.

      Counsel is presumed to be effective, and “the burden of demonstrating

ineffectiveness rests on [the] appellant.”    Commonwealth v. Rivera, 10

A.3d 1276, 1279 (Pa. Super. 2010).

      To satisfy this burden, an appellant must plead and prove by a
      preponderance of the evidence that[:] (1) his underlying claim is
      of arguable merit; (2) the particular course of conduct pursued by
      counsel did not have some reasonable basis designed to effectuate
      his interests; and, (3) but for counsel’s ineffectiveness there is a
      reasonable probability that the outcome of the challenged
      proceeding would have been different. Failure to satisfy any prong
      of the test will result in rejection of the appellant’s ineffective
      assistance of counsel claim.

Commonwealth v. Holt, 175 A.3d 1014, 1018 (Pa. Super. 2017) (internal

citations omitted).

      Generally, counsel’s assistance is considered effective if he chose a

particular course of conduct that had some reasonable basis designed to

effectuate his client’s interests. Commonwealth v. Ali, 10 A.3d 282, 291

(Pa. 2010). Where matters of strategy and tactics are concerned, “[a] finding

that a chosen strategy lacked a reasonable basis is not warranted unless it

can be concluded that an alternative not chosen offered a potential for success


                                     - 18 -
J-A01041-22


substantially greater than the course actually pursued.” Commonwealth v.

Colavita, 993 A.2d 874, 887 (Pa. 2010) (quotation marks omitted). Further,

to demonstrate prejudice, the petitioner must demonstrate that “there is a

reasonable probability that, but for counsel’s unprofessional errors, the result

of the proceedings would have been different.” Commonwealth v. King, 57

A.3d 607, 613 (Pa. 2012). “[A] reasonable probability is a probability that is

sufficient to undermine confidence in the outcome of the proceedings.” Ali,

10 A.3d at 291.

      As discussed supra, Persaud’s claim lacks arguable merit and, thus,

counsel could not have been ineffective for failing to raise that claim. See

Holt, supra.

      In his sixth sub-issue, Persaud argues that the criminal complaint was

facially deficient and invalid. Brief for Appellant, at 44. Persaud contends that

the allegations against him were based upon information provided by two

confidential informants (CI), that the affiants mysteriously were able to

identify Persaud despite never having seen him before, and the statements in

the affidavit did not form “any basis for a probable cause determination.” Brief

for Appellant, at 44-45.     Persaud argues that his trial counsel rendered

ineffective assistance in failing to raise this challenge. Id. at 44-47.

      At the PCRA hearing, trial counsel testified, regarding the criminal

informants, as follows:




                                     - 19 -
J-A01041-22


          Q: And you as his criminal counsel, would you have wanted to
          delve into who these informants were or why they did not testify
          at trial?

          A: No

          Q: Why not?

          A: If they were not brought forward as evidence against my client,
          I would typically not want to open the door for evidence as to his
          alleged drug activities, how these individuals knew him, what they
          may or may not have directly observed of this particular
          [d]efendant. So I’m not going to open the door to have any
          additional evidence potentially offered against my client.

          Q: And from your experience, when an informant does not testify
          at trial, nothing they said to police comes into evidence; is that
          correct?

          A: That is correct.

N.T. PCRA Hearing, 10/8/20, at 56-57.

          Trial counsel articulated a reasonable basis for not delving into the

criminal informants.        See id.; Holt, supra.       Additionally, no criminal

informants testified at Persaud’s trial, nor was any information provided by

criminal informants admitted into evidence or presented to the jury.

Moreover, Persaud does not present an alternative with a “substantially

greater” chance of success. See Colavita, supra. Thus, trial counsel had a

reasonable basis for not pursuing this claim, and Persaud is entitled to no

relief.

          In his seventh sub-issue, Persaud contends that the Commonwealth

violated his right to due process from the time of his arrest and throughout

his criminal proceedings. Brief for Appellant, at 47-52. Persaud points out

                                        - 20 -
J-A01041-22


alleged inconsistencies, such as the fact that the police claimed not to know

who he was, but knew to investigate “Montana Millz,” or an individual named

“Ricky.” Id. Additionally, Persaud contends that, on one incident, Detective

Minnick “happened to be driving down the street and spotted [] Persaud

standing there; whereupon, Det[ective] Minnick took [] surveillance photos of

Persaud.” Id. at 51. Persaud contends that it was clear the police knew who

they were investigating from the beginning, and, thus, contends his right to

due process was violated. Id.

      Preliminarily, we conclude that Persaud has waived this claim. It is not

this Court’s duty to act as appellant’s counsel.      See Commonwealth v.

Hardy, 918 A.2d 766, 771 (Pa. Super. 2007) (explaining appellant’s briefing

requirements and duties to “present arguments that are sufficiently developed

for our review. . . . This Court will not act as counsel and will not develop

arguments on behalf of an appellant.”).       Moreover, despite Persaud’s five-

page discussion of this claim, it is entirely unclear how his claim sounds in due

process or equal protection.      Additionally, Persaud provides us with no

relevant authority. See Johnson, supra. Rather, Persaud’s entire argument

appears to dovetail with his judicial bias argument that the police, district

attorney, and entire county of Lebanon were engaged in a conspiracy to




                                     - 21 -
J-A01041-22


investigate him as a non-white hip-hop musical entertainment artist.16

Accordingly, we conclude that Persaud has waived this claim.

        In his eighth and ninth sub-issues, which we address together, Persaud

claims that the Commonwealth violated Brady17 and suppressed evidence.

Brief for Appellant, at 52-56.         Persaud contends that the Commonwealth

willfully suppressed the identity of the CIs that the police relied upon when

they began investigating Persaud. Id. at 52. Additionally, Persaud alleges

that the Commonwealth suppressed two months of photo and video

surveillance of [] Persaud, conducted by police. Id. at 53. Persaud posits

that the PCRA court “cleverly dodged” the relevant facts in its opinion. Id. at

55. Additionally, Persaud claims the PCRA court acted improperly when it put

“[Persaud] to the task of pointing to the record or producing evidence or

witness testimony in support of his claims from a prison video conference

room hundreds of miles distant from the courtroom where his hearing was

taking place[.]” Id.

        Our Supreme Court has explained that



____________________________________________


16Furthermore, we observe that even the PCRA court, after multiple petitions
and several hearings, was unable to discern what Persaud intended to argue
in this claim. See PCRA Court Opinion, 3/1/21, at 21-22 (PCRA court
concluding that Persaud was “unable to provide any facts to support []his
assertion and it is unclear whether or how this assertion, even if proven
true, would establish any due process or equal protection violation.”)
(emphasis added).

17   Brady v. Maryland, 373 U.S. 83 (1963).

                                          - 22 -
J-A01041-22


       in order to establish a Brady violation, a defendant must show
       that: (1) the evidence was suppressed by the state, either willfully
       or inadvertently; (2) the evidence was favorable to the defendant
       either because it was exculpatory or because it could have been
       used for impeachment; and (3) the evidence was material in that
       its omission resulted in prejudice to the defendant. However, the
       mere possibility that an item of undisclosed information might
       have helped the defense, or might have affected the outcome of
       the trial, does not establish materiality in the constitutional sense.
       Rather, evidence is material only if there is a reasonable
       probability that, had the evidence been disclosed to the defense,
       the result of the proceeding would have been different. A
       reasonable probability is a probability sufficient to undermine
       confidence in the outcome.

Commonwealth v. Williams, 168 A.3d 97, 109 (Pa. 2017) (citations,

quotation marks, and brackets omitted).            Further, “[t]o obtain a new trial

based on the Commonwealth’s failure to disclose evidence affecting a

witness’s credibility, the defendant must demonstrate that the reliability of the

witness may be determinative of the defendant’s guilt or innocence.”

Commonwealth v. Tharp, 101 A.3d 736, 747 (Pa. 2014).

       Throughout his argument, Persaud makes no effort to satisfy the three

prongs of Brady. Other than baldly claiming that the alleged evidence was

willfully suppressed, Persaud fails to satisfy any of the three Brady prongs

and, accordingly, no relief is due.18




____________________________________________


18 Additionally, our review of the record reveals that Persaud presented no
testimony or other evidence, at the PCRA hearing or in his petitions, that
satisfies any of the Brady prongs. Thus, Persaud’s claim that the PCRA court
erred in requiring Persaud to satisfy his burden of proof as the petitioner, is
of no moment.

                                          - 23 -
J-A01041-22


      In his tenth sub-issue, Persaud argues that the PCRA court, the

Commonwealth, and his trial counsel colluded to deny his ineffective

assistance of counsel claims. Brief for Appellant, at 56. Persaud asserts that

prior counsel’s ineffectiveness “could only have been deliberate, and done in

collusion with the Commonwealth and trial/PCRA court.”           Id.   Persaud

incorporates all of the above sub-issues as “proof” of his counsel’s

ineffectiveness. Id. at 57. Persaud contends that his trial counsel’s entire

defense strategy was to “show up on the day of his trial and go with the flow.”

Id. at 58. Additionally, Persaud contends that trial counsel did not effectively

investigate his case, nor did he effectively cross-examine the detectives at

trial. Id. at 59-62.

      Preliminarily, as all of Persaud’s above-mentioned sub-issues are either

meritless or waived, none of them can now grant him relief under the guise of

ineffective assistance of counsel. See Holt, supra. Additionally, at the PCRA

hearing, trial counsel testified that Persaud was facing charges both here, and

in Rhode Island, as part of a larger criminal drug dealing enterprise. N.T.

PCRA Hearing, at 54-66.        Trial counsel explained that, due to these

circumstances, he often spoke with Persaud’s Rhode Island defense team, as

well as Persaud himself, regarding the best approach to Persaud’s defense.

Id. at 59-63. As part of these discussions, trial counsel and Persaud agreed

that their best strategy would be to focus on the most serious of charges,

corrupt organizations and dealing in proceeds. Id. at 64. Notably, Persaud


                                     - 24 -
J-A01041-22


was acquitted, inter alia, of those offenses. Persaud did not cross-examine

his trial counsel at the PCRA hearing. Id. at 66 (Persaud stating he had no

questions for trial counsel).

       Our review of the record reveals that trial counsel’s strategy was not

merely to “go with the flow” but rather was a calculated effort among himself,

Persaud, and Persaud’s Rhode Island defense team to counter the most

serious offenses.      See N.T. PCRA Hearing, 10/8/20, at 54-66.       Indeed,

Persaud did not present any evidence to the contrary in the PCRA petitions or

at the hearings. Thus, we conclude that Persaud’s claim lacks arguable merit.

See Holt, supra. Similarly, we conclude that Persaud’s claim regarding trial

counsel’s alleged failure to adequately cross-examine detectives lacks

arguable merit, because, as highlighted above, Persaud presented no evidence

whatsoever and did not cross examine his own trial counsel regarding that

claim. See N.T. PCRA Hearing, 10/8/20, at 66; Holt, supra. Accordingly,

these claims lack merit and Persaud is due no relief.19

       In his final claim, Persaud asserts that double jeopardy has attached to

his case and, therefore, his sentence must be vacated.          See Brief for

Appellant, at 3.




____________________________________________


19 Moreover, with regard to Persaud’s Brady claims, he has failed to satisfy
any of the three Brady prongs. See Williams, supra. Additionally, he fails
to address how his trial counsel was ineffective in failing to pursue any of
these claims. See Holt, supra.

                                          - 25 -
J-A01041-22


       At the outset, we note that this claim does not appear anywhere in

Persaud’s many PCRA petitions. In fact, Persaud’s bald double jeopardy claim

makes its first appearance in his Rule 1925(b) concise statement. Further,

aside from mentioning this claim in his statement of questions involved section

of his brief, Persaud provides no argument whatsoever regarding double

jeopardy, nor does Persaud argue when or how it attached to any of his

convictions. See Hardy, supra. Accordingly, we are constrained to conclude

that Persaud has abandoned this claim on appeal.20

       Order affirmed.




____________________________________________


20 We observe that this Court generally strives to address double jeopardy
claims, as they challenge the legality of sentence. See Commonwealth v.
Robinson, 931 A.2d 15, 21 (Pa. Super. 2007); Commonwealth v. Staple,
471 A.2d 847, 849 (Pa. Super. 1984) (double jeopardy claims cannot be
waived, unless previously litigated). However, Persaud’s appellate brief, with
regard to his bald assertion of a double jeopardy violation, is so deficient that
any analysis by this Court would be mere speculation as to the claim Persaud
intended to raise. This Court will not act as counsel for Persaud, and we
remind him that although he is pro se, he is still held to the same standards
as a practicing attorney. See Hardy, supra; Commonwealth v. Blakeney,
108 A.3d 739, 765 (Pa. 2014) (“Although [] courts may liberally construe
materials filed by a pro se litigant, pro se status confers no special benefit
upon a litigant, and a court cannot be expected to become a litigant’s counsel
or find more in a written pro se submission than is fairly conveyed in the
pleading.”). Accordingly, we conclude that Persaud has abandoned this claim
on appeal.

                                          - 26 -
J-A01041-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/15/2022




                          - 27 -